Citation Nr: 1505778	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

D. Schechner, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Louisville, Kentucky RO.  In December 2013, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  It has now been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  

The record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  On January 2014 VA examination, the Veteran reported that he does not work and that he is on full Social Security Administration disability benefits for his COPD; he reported that he last worked as an over-the-road truck driver in about 2008, and had stopped working due to COPD.  A review of the record found that copies of the SSA decision and underlying medical records have not been secured for the record.  As they are constructively of record, and VA has an obligation to obtain them when adjudicating a claim for VA benefits unless it is found that they would not be pertinent to the claim (which the Board is unable to do), such records must be secured.  

Additionally, records of any outstanding VA treatment the Veteran may have received for COPD may contain pertinent information, are constructively of record, and must be secured.

The case is REMANDED for the following:
1.  The AOJ should secure for the record copies of all outstanding (any not already associated with the record) clinical records of VA treatment the Veteran has received for COPD.

2.  The AOJ should obtain from SSA a copy of their determination on the Veteran's claim for SSA disability benefits, and copies of the medical records on which the determination was based.  If such record are unavailable, the reason must be noted in the record, and the veteran should be so advised.

3.  The AOJ should then review the record, arrange for any further development suggested, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  .


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

